Citation Nr: 1115368	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of a low back injury with degenerative disc disease.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976 with Army National Guard service from February 1981 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, denying the claims currently on appeal.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  An appeal was not perfected following the August 1998 rating decision declining to reopen the Veteran's claim of entitlement to service connection for the residuals of a low back injury, and this decision is, therefore, final.  

2.  Evidence received since the August 1998 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the residuals of a low back injury, and as such, the claim remains closed.  

3.  A psychiatric disorder, to include PTSD, did not manifest during, or as a result of, active military service.  

4.  The Veteran is not service-connected for any disability.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision declining to reopen the Veteran's claim of entitlement to service connection for the residuals of a low back injury is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received and the Veteran's claim of entitlement to service connection for the residuals of a low back injury remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2010).  

4.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2006, May 2006 and June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board recognizes that the Veteran has not been afforded VA examinations in this case.  Regarding the claim of entitlement to service connection for a low back disorder, according to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  The Court has interpreted this to mean that VA is not required to provide examination or opinions to a claimant who attempts to reopen a finally adjudicated claim until new and material evidence has been submitted.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  As will be discussed below, new and material evidence has not been submitted regarding this claim.  

Regarding the Veteran's claim of entitlement to service connection for a psychiatric disorder, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection for a psychiatric disorder because there is no evidence to satisfy the McLendon criteria discussed above.  Specifically, there is no evidence of an in-service event, injury or disease occurring that may be related to the Veteran's current psychiatric symptomatology.  In addition, the record already contains sufficient medical evidence suggesting that the Veteran's symptomatology is related to nonservice-connected disabilities.  Therefore, the Veteran was not prejudiced by the lack of VA examination.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




New and Material Evidence

Relevant Laws and Regulations

In June 2006, the RO declined the Veteran's request to reopen his claim of entitlement to service connection for a low back disability for failure to submit new and material evidence.  The RO previously declined to reopen the Veteran's claim in August 1998.  While the Veteran did submit a timely appeal to this decision, the Veteran withdrew his appeal in December 1998.  As such, this decision is now final.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran's claim of entitlement to service connection for the residuals of a lumbar spine injury was last denied in August 1998 for failure to submit new and material evidence.  The Veteran's claim was denied because he still had not submitted evidence demonstrating that his back disability has existed since military service.  As such, for the claim to be material in this case it must address this unestablished fact.  

With that having been said, the Board finds that the evidence submitted by the Veteran in support of his claim is not new and material.  The Veteran has submitted copies of private medical records from the 1990s demonstrating that he suffered from a back disability as of this time.  This evidence includes a February 1993 private magnetic resonance image (MRI) diagnosing degenerative disc disease of the lumbar spine, a November 2006 record noting a long history of back problems, a July 1995 MRI and treatment reports, and a March 1997 letter noting that the Veteran was unemployable following a cerebrovascular accident (CVA).  However, this evidence is not new since the record already contained copies of these treatment records at the time of the August 1998 denial.  Furthermore, the record noting a prior CVA is not material to the Veteran's claim in that it does not address the claim at issue.  

The Veteran also testified in December 2010 that he injured his back in a fall during military service and that he had suffered from back pain since this time.  The Veteran also indicated in a June 2006 statement that he had suffered from back pain ever since his in-service injury.  However, the Veteran provided the same essential testimony during his May 1997 Board hearing.  The record also already contained a December 1994 treatment record in which the Veteran reported having back pain ever since an in-service injury in 1975.  As such, this evidence is not new in that it is cumulative of evidence that was already of record at the time of the previous denial.  

In summary, none of the evidence submitted by the Veteran since the August 1998 denial of his claim is new.  The record clearly established at the time of the previous denial that the Veteran suffered from a diagnosed low back disability as of the 1990s.  In fact, the RO conceded in August 1998 that the Veteran presently suffered from degenerative disc disease of the lumbar spine.  The record also contained statements from the Veteran reporting that he injured his spine during military service and that he suffered from back pain since this time.  The Veteran has not since provided any evidence or testimony that was not part of the record at the time of the 1998 denial.  As such, the Veteran's claim of entitlement to service connection for a low back disorder remains closed.  

Service Connection for a Psychiatric Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from any psychiatric disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that a chronic psychiatric disability manifested during his active duty.  According to the Veteran's February 1976 separation examination, a psychiatric evaluation performed at this time was normal.  The Veteran did report a history of depression and nervous trouble in his report of medical history associated with this examination.  However, he related his symptoms to family problems he was experiencing back in the United States.  

The Board notes that the Veteran indicated in a December 1998 statement that the above referenced service treatment records must have been for a different Veteran since he did not suffer from a nervous disorder or a stutter at the time of separation from active duty.  However, the Board does not find this assertion to be credible, as the record is clearly signed by the Veteran.  Nonetheless, even if the Veteran's assertion were accurate, which the Board is not conceding, this would not add support to his claim, since he was asserting that he suffered no psychiatric symptomatology upon separation from active duty.  

Post-service treatment records also fail to demonstrate that the Veteran suffers from a chronic psychiatric disability that manifested during, or as a result of, active military service.  The Veteran's Army Reserve records demonstrate that he denied suffering from any more psychiatric symptomatology.  According to reports of medical history prepared by the Veteran in January 1981, June 1985, July 1989, and July 1993, he denied suffering from frequent trouble sleeping, depression or excessive worry or nervous trouble of any sort.  

The Veteran underwent a private psychiatric disability in May 2001.  It was noted that the Veteran was suffering from the residual effects of a cardiovascular accident that occurred in 1996 as well as hypertension and emphysema.  It was also noted that the Veteran did not serve in combat during his active military service.  The Veteran reported having problems with depression, worry and anxiety and that he was concerned about his health and financial situation.  It was noted that the Veteran was having difficulties with his memory because of his stroke and that his functioning was limited.  The Veteran was diagnosed with depression.  There was no mention of chronic symptomatology since the Veteran's separation from active duty or that his symptoms were in any way related to military service.  

The Veteran was also afforded a VA examination in November 2002 for a no longer pending claim involving nicotine dependence.  The Veteran denied receiving any prior mental health treatment and it was noted that he did not take any psychotropic medications.  Examination revealed the Veteran to be casually groomed and fully cooperative.  There was no significant anxiety or dysphoria noted upon examination, and speech was deemed to be within normal limits.  The Veteran's mood was found to be euthymic and his affect was appropriate to content.  His thought processes were logical and tight, there was no gross impairment in memory, and the Veteran was oriented in all spheres.  No Axis I psychiatric diagnosis was assigned upon examination and a GAF score of 75 was assigned to the Veteran.  

The Veteran was afforded an additional psychiatric evaluation in March 2006.  The examiner noted that in the past two years, the Veteran had developed symptoms of PTSD.  The Veteran indicated that he had begun to vividly relive his military experiences via night terrors. The specific incidents being relived by the Veteran were not noted.  The examining physician diagnosed the Veteran with PTSD.  The Veteran was subsequently evaluated by VA in April 2006, with reports of flashbacks of when he was in the Army.  He indicated that he was seeing large bodies of water and experiencing overwhelming fear and shortness of breath.  He related this to being afraid of going over large bridges when he was in Europe.  The examiner noted that the Veteran was never actually involved in any accident or near accident.  The examiner diagnosed the Veteran with an Axis I diagnosis of a panic disorder.  Axis IV stressors were noted to be his occupation.  A GAF score of 61 was assigned at this time.  

In May 2006, the above physician prepared an addendum to the April 2006 evaluation note.  The examiner indicated that the Veteran's private physician had contacted VA because the Veteran was supposed to have been referred to the PTSD program because he wanted help with his sleep disturbance due to nightmares in which he saw dead bodies.  The VA physician noted that the Veteran reported fears of bodies of water during his VA evaluation, rather than nightmares involving dead bodies.  The examiner noted that the Veteran reported no psychiatric symptoms in 2003, but that he had suffered a stroke now.  The examiner felt that this may account for the current inconsistencies in the Veteran's statements.  

Finally, the Veteran provided testimony in support of his claim in December 2010.  The Veteran indicated that while he was in service, he was told about an incident in which three soldiers were killed when a track came apart and flipped over.  The Veteran stated that these individuals were not in his unit and that he did not actually witness the event himself.  The Veteran also described an incident in which a missile malfunctioned and did not leave the rail and that it had to be deactivated because it was live.  Again, the Veteran stated that this incident did not involve people who were in his unit and that he himself did not witness this event.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability.  The record does not contain any evidence of a chronic psychiatric disability manifesting during active duty.  While the Veteran did report being nervous upon separation in 1976, he related these symptoms to his family, he was not diagnosed with any actual psychiatric disorder at this time, and he subsequently denied these symptoms upon examination as recently as 1993.  The first post-service evidence of treatment for psychiatric symptomatology is from May 2001, and the Veteran's symptoms were related to a nonservice-connected cerebrovascular accident at this time.  The Veteran also related his symptomatology to his health and financial situation, making no mention of military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a psychiatric disorder that manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran was treated in March 2006 for PTSD symptoms of a recent onset and that this physician diagnosed the Veteran with PTSD.  However, the Board does not find this diagnosis to be credible.  This diagnosis appears to be based solely on the Veteran's lay testimony.  Medical opinions premised upon an unsubstantiated account of a veteran are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a veteran or other claimant).  The Veteran's reported in-service symptoms do not appear to be credible, as he has been very inconsistent in his reported stressors.  According to an April 2006 treatment record, the Veteran was nervous because of a fear of crossing bodies of water he developed during active duty.  However, the Veteran's March 2006 physician indicated that the Veteran reported flashbacks due to seeing dead bodies, even though his May 2001 evaluation clearly notes that he did not see any combat duty.  In January 2006 and April 2006 statements, the Veteran indicated that he suffered from a psychiatric disorder as a result of his job being very stressful and that his other crew members lacked bodily height and weight which placed him in dangerous situations.  Finally, during his December 2010 hearing, the Veteran testified to suffering from psychiatric problems because of incidents he was told about during his military service, including individuals who died when a track flipped over and a live missile not firing properly.  

The US Army Joint Services Records Research Center (JSRRC) also attempted to verify the Veteran's reported stressors.  However, in June 2006, it was concluded that the Veteran had not submitted sufficient evidence to corroborate the stressful events described by the Veteran.  Therefore, the record contains no verified stressor, no confirmed diagnosis of PTSD, and no credible evidence relating the Veteran's current symptomatology to his military service.  

The Board recognizes that the Veteran believes his psychiatric symptomatology is related to his military service.  However, the record does not contain any evidence to demonstrate that the Veteran is competent to relate his current symptomatology to military service.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  According to the May 2001 record, which is the first record relating to chronic psychiatric symptoms, the Veteran's symptoms had developed in response to a cerebrovascular accident.  This evidence directly contradicts the Veteran's reported etiology.  

The Board has also considered the testimony provided by the Veteran's daughter in support of his claim.  During the December 2010 hearing, she testified that her father had problems with anxiety for years.  She also testified that her father had problems riding in cars and being socially withdrawn at family functions.  She indicated that she felt this behavior was due to PTSD and the Veteran's in-service experiences.  However, the competent medical evidence of record does not support these assertions.  There is no evidence corroborating the Veteran's in-service stressors, he has routinely described different events as being responsible for his symptomatology, and the May 2001 physician made no mention of military service being a factor.  As such, the Veteran's daughter's testimony about the etiology of the Veteran's current symptomatology, which is not competent medical evidence, does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied.

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is not service-connected for any disability.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Likewise, entitlement to the benefit on an extraschedular basis may not be considered since the Veteran does not have any service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  The Veteran contends that he is unemployable as a result of disabilities which he believes should be service-connected.  However, as discussed in the previous sections, the Veteran is not entitled to service connection for any disability.  According to a March 1997 treatment record, the Veteran was permanently disabled from any work due to a left cerebrovascular accident in the previous year.  This is not a service-connected disability.  As such, TDIU is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.



ORDER

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a low back disorder remains closed.  

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.  

Entitlement to TDIU benefits is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


